 1 MICHAEL S. CUNNINGHAM (SBN: 272969)
     michael@michaelcunninghamlaw.com
 2 Cunningham Law, APC
     32605 Temecula Parkway, Suite 211
 3 Temecula, California 92592
     Telephone: (858) 376-7390
 4 Facsimile: (858) 366-4158
 5 Attorneys for Plaintiff HARRY EDQUID
 6 JON C. YONEMITSU (SBN: 199026)
     jyonemitsu@grsm.com
 7 KARA A. RITTER (SBN: 306515)
     kritter@grsm.com
 8 Gordon Rees Scully Mansukhani, LLP
     633 West Fifth Street, 52nd Floor
 9 Los Angeles, CA 90071
     Telephone: (213) 576-5091
10 Facsimile: (213) 680-4470
11 Attorneys for Defendant ENERSYS DELAWARE, INC.
12
13                                UNITED STATES DISTRICT COURT
14                               NORTHERN DISTRICT OF CALIFORNIA
15
16    HARRY EDQUID, an individual;                )       CASE NO. 4:18-cv-04933-KAW
                                                  )
17                                                )       STIPULATION FOR DISMISSAL OF
                                  Plaintiff,      )       ACTION AND ORDER
18
                                                  )
             vs.                                  )
19                                                        Mag. Judge: Hon. Kandis A. Westmore
                                                  )
      ENERSYS DELAWARE, INC., a
20    Delaware Corporation, DOES 1 through        )       (Complaint filed in Superior Court for the
      10, inclusive,                              )       County of Alameda, Case No. RG18913430)
21                                                )
                                  Defendants.     )
22                                                )
                                                  )
23                                                )
24
25                                              STIPULATION
26      Pursuant to Rule 41(a)(1), Federal Rules of Civil Procedure, Plaintiff HARRY EDQUID
27 (“Plaintiff”) and Defendant ENERSYS DELAWARE INC. (“Defendant”) (collectively “the
28 parties”), acting through their respective counsel of record, hereby stipulate that this action be

                                                      1
                                         STIPULATION FOR DISMISSAL OF ACTION AND ORDER
                                                               CASE NO.: 4:18-CV-04933-KAW
 1 DISMISSED WITH PREJUDICE, each side bearing its own costs and attorneys’ fees, except as
 2 otherwise provided in the parties’ settlement agreement.
 3
 4 Dated: February 12, 2019                     Respectfully submitted,

 5                                              Cunningham Law, APC

 6                                              /s/
                                                Michael S. Cunningham
 7
 8
     Dated: February 12, 2019                   Respectfully submitted,
 9
                                                Gordon Rees Scully Mansukhani, LLP
10
                                                /s/
11                                              Jon C. Yonemitsu
                                                Kara A. Ritter
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                        STIPULATION FOR DISMISSAL OF ACTION AND ORDER
                                                              CASE NO.: 4:18-CV-04933-KAW
 1
 2
 3
 4
 5
 6
 7
                                   UNITED STATES DISTRICT COURT
 8
                                NORTHERN DISTRICT OF CALIFORNIA
 9
10
      HARRY EDQUID, an individual;                  )       CASE NO. 4:18-cv-04933-KAW
11                                                  )
                                                    )       [PROPOSED] ORDER GRANTING
12                                 Plaintiff,               STIPULATION FOR DISMISSAL
                                                    )
13                                                  )
             vs.                                    )       Mag. Judge: Hon. Kandis A. Westmore
14    ENERSYS DELAWARE, INC., a                     )       (Complaint filed in Superior Court for the
      Delaware Corporation, DOES 1 through          )       County of Alameda, Case No. RG18913430)
15    10, inclusive,                                )
                                                    )
16                                 Defendants.      )
                                                    )
17                                                  )
                                                    )
18
19
20                                                ORDER

21         On the stipulation of the parties, and good cause appearing therefor, this action is dismissed

22 with prejudice, each side bearing its own costs and attorneys’ fees.
23         IT IS SO ORDERED.
                                                                           S DISTRICT
                                                                        ATE           C
                                                                       T
24
                                                                                                O
                                                                  S




                                                                                                 U
                                                                 ED




                                                                                                  RT




                                                                                        ERED
                                                             UNIT




                                                                                 O ORD
            2/14/19
25 Dated: _______________
                                                                      IT IS S
                                                                                                     R NIA




                                                  The Honorable Mag. Judge: Kandis A.
26                                                Westmore                  o re         estm
                                                             NO




                                                                                  andis W
                                                                       Judge K
                                                                                                     FO




27
                                                              RT




                                                                                                 LI




                                                                      ER
                                                                 H




                                                                                                A




                                                                                                 C
28                                                                         N
                                                                               D IS T IC T O
                                                                                             F
                                                                                     R

                                                        1
                                [PROPOSED] ORDER GRANTING STIPULATION FOR DISMISSAL
                                                            CASE NO.: 4:18-CV-04933-KAW
